Sheldon, J.
The language of the judge during the cross-examination of the plaintiff gave the defendant no right of exception. It was within the discretion of the judge to determine how far he should permit the same questions to be repeated in the same or different forms, to allow or refuse to allow the previous questians or answers to be read over by the stenographer, and to restrict within reasonable limits the length and extent of cross-examination. We cannot say that he erred in either of these respects. Commonwealth v. Nickerson, 5 Allen, 518. Rand v. Newton, 6 Allen, 38. Demerritt v. Randall, 116 Mass. 331. Jennings v. Rooney, 183 Mass. 577, 579. Commonwealth v. Coughlin, 182 Mass. 558, 564. Squier v. Barnes, 193 Mass. 21, 25. Partelow v. Newton Boston Street Railway, 196 Mass. 24, 32. This case does not resemble Fe Forge v. New York, New Haven, & Hartford Railroad, 178 Mass. 59, 64, and Powers v. Bergman, 197 Mass. 39, relied on by the defendant.
Nor can the exceptions to what was said to the jury be sustained. The whole case was left to the jury; and there is no contention that there was any error in the instructions (as there was in Gardner v. Boston Elevated Railway, 204 Mass. 213, and Allen v. Kidd, 197 Mass. 256) as to the plaintiff’s right to recover or as to the measure of damages. They were told to determine for themselves what the testimony was. This was correct. Commonwealth v. Walsh, 162 Mass. 242. Whitney v. Wellesley & Boston Street Railway, 197 Mass. 495, Plummer v. Boston Elevated Railway, 198 Mass. 499, 514.

Exceptions overruled.